Order, Supreme Court, New York County (Ira Gammerman, J.), entered October 3, 2002, which denied plaintiffs motion to amend its complaint, unanimously affirmed, with costs.
*250Plaintiffs motion to amend its complaint was properly denied since its complaint had been dismissed on a prior motion as time-barred and there was, accordingly, nothing left before the court to amend (see Jeffrey L. Rosenberg & Assoc. v Kadem Capital Mgt., 306 AD2d 155 [2003]). In any event, plaintiff’s proposed amended complaint, although containing differently named causes, relies on essentially the same allegations that the motion court and this Court, in affirming the complaint’s dismissal (306 AD2d 36 [2003]), found insufficient to state timely claims for relief (see Gottfried v Gottfried, 269 App Div 413, 422 [1945]). Concur—Buckley, P.J., Nardelli, Tom, Mazzarelli and Sullivan, JJ.